Title: To John Adams from Thomas Digges, 22 November 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John,San, Fernando Raymond


     
      Dear Cozen
      
       22d Novr. 80
      
     
     I understood from seeing a letter lately from Paris there had appeard at a Dutch Bankers in that City sundry seconds of Bills for acceptance the first of which had been paid by regular indorsements to Vieve Babet and Co., Nantes, which seconds of Bills appeard to have been taken among Mr. L—s papers and forwarded to Paris unindorsd for acceptance. This causd some uneasiness at Paris; the Bills were tracd to a Dutch Bankers who had them in remittance from Messr. Hopes. This transaction appearing rather too mean even for my Countrymen the English, I probd the matter to the bottom, and find it was all done for the best. A particular friend of a person who has frequently been the subject of my late letters, got the bills above alluded to, slipt into His hands during a first and watchd interview, and they were that way forwarded to prevent any unfair method being used of obtaining their value in another way. This affair has been cleard up by the friend of Our friend both in Yours and a neighbouring Country.
     No news from abroad save a disagreeable account of the dispersion of the expected Jamaica fleet. I fear I shall be ruind by it for the produce of my valuable Estate in that Island is on its way uninsurd.
     Since the news of Adjut. Genl. Andre’s Execution in the Rebel Washingtons Camp nothing has been talkd of here but “making Examples,” acts of retaliation, &ca. &ca. A person of the name of Trumbull was taken up for high Treason on Sunday night and committed Irond to Prison. A search has been made after a Companion of His a Mr. Tyler who I am told got away some days ago. Many people were also carryd before the Magistrate who accidentally calld to visit either of these Gentlemen on Monday. Many names are talkd of in this last list. Mr. De Neufville a Dutch Merchant, Mr. Digs, Mr. Stewart a Limner of Rhode Island, Mr. H. Laurens Jur., and sundry others, but nothing as I can learn was got out of them and it is impossible to say to what lengths they will go against Mr. Trumbull—report says that the affadavits of two Refugee N. England men and his own papers are quite sufficient to hang Him, and hang him they certainly will if they can, for my Countrymen seem to thirst after blood most exceedingly since Andre’s execution.
     
     Many others Americans are threatend, but as I know none of them having no connexion with that Country I realy forget their names. I can assure you Sir from present conversations and dispositions for revenge which is dayly expected expressd, my Country has become exceedingly disagreable to live in, and I heartily wish I could live among people fonder of Philosophy and philanthropy.
     Adieu Yrs Affecy &ca.
    